Citation Nr: 0001827	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  96-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities.  


REPRESENTATION

Appellant represented by:	F. Bill Darden, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to April 
1970.  Service records show that he was awarded three Purple 
Hearts and a Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  This matter was remanded to the RO in 
October 1997.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  Prior to December 1, 1999, the veteran's service-
connected disabilities included anxiety neurosis and post 
traumatic stress disorder which was 70 percent disabling from 
April 19, 1993; shrapnel wound to the right leg with retained 
foreign body which was 10 percent disabling from July 2, 
1973; pulmonary tuberculosis moderately advanced, inactive, 
which was 10 percent disabling from January 19, 1977; shell 
fragment wound to the soft tissue of the skull which was zero 
percent disabling from July 2, 1973; and post-concussion with 
headaches which was zero percent disabling from November 4, 
1975.  The veteran's combined disability evaluation was 80 
percent, effective April 19, 1993.   

3.  The veteran has a GED and completed one year of college; 
he reported that he last worked full-time in 1983 as a postal 
worker.   

4.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, are not sufficiently disabling to 
render him unable to obtain and retain all kinds of 
substantially gainful employment. 

5.  Effective December 1, 1999, the veteran's service-
connected disabilities include anxiety neurosis and post 
traumatic stress disorder which is 50 percent disabling from 
April 19, 1993; shrapnel wound to the right leg with retained 
foreign body which is 10 percent disabling from July 2, 1973; 
pulmonary tuberculosis moderately advanced, inactive, which 
is 10 percent disabling from January 19, 1977; shell fragment 
wound to the soft tissue of the skull which is zero percent 
disabling from July 2, 1973; and post-concussion with 
headaches which is zero percent disabling from November 4, 
1975.  The veteran's combined disability evaluation was 60 
percent, effective December 1, 1999.  

6.  There is no probative evidence demonstrating that the 
veteran has experienced frequent periods of hospitalization 
or marked interference with employment due to his service- 
connected disabilities.

7.  The veteran is not unemployable solely because of his 
service-connected disabilities. 


CONCLUSION OF LAW

The criteria for the award of a total rating for compensation 
based upon individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.15, 4.16 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This matter was remanded 
to the RO in October 1997.  The Board is satisfied that all 
relevant facts have been properly developed and the RO 
complied with the directives in the remand.  The veteran was 
afforded VA examinations in December 1994 and October 1998.  
Pertinent treatment records, that were identified by the 
veteran, were obtained.  No further assistance is required to 
comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).  

Pertinent Law and Regulations

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1999). 

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1999).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (1999).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability. 38 C.F.R. § 
4.15 (1999). 

Entitlement to a total rating due to individual 
unemployability must be established solely on the basis of 
impairment from service-connected disabilities and not based 
on nonservice-connected disabilities or advancing age.  38 
C.F.R. § 4.19 (1999); Hodges v. Brown, 5 Vet. App. 375, 378-
379 (1993).  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  And, 
although a high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment, 
the question remains whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991). 

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

The determination of whether a total disability rating is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 

Analysis

In a February 1995 rating decision, the RO denied entitlement 
to a total rating based upon individual unemployability due 
to service-connected disabilities.  The RO determined that 
the veteran was not found to be unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities and that the veteran was capable of 
gainful employment.  

Entitlement to a total rating prior to December 1, 1999

Prior to December 1, 1999, the threshold percentage 
requirements, which are set forth in 38 C.F.R. § 4.16, were 
met in this case.  The veteran's service-connected 
disabilities included anxiety neurosis and post traumatic 
stress disorder which was 70 percent disabling from April 19, 
1993; shrapnel wound to the right leg with retained foreign 
body which was 10 percent disabling from July 2, 1973; 
pulmonary tuberculosis moderately advanced, inactive, which 
was 10 percent disabling from January 19, 1977; shell 
fragment wound to the soft tissue of the skull which is zero 
percent disabling from July 2, 1973, and post-concussion with 
headaches which is zero percent disabling from November 4, 
1975.  The veteran's combined disability evaluation was 80 
percent, effective April 19, 1993.  Thus, the percentage 
requirements set forth under 38 C.F.R. § 4.16(a) have been 
met.  See 38 C.F.R. § 4.16(a) (1999).  

The Board finds that the evidence of record does not 
establish that the veteran was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities prior to December 1, 1999.  

The veteran filed his claim for entitlement to a total rating 
based upon individual unemployability due to service 
connection disabilities in 1994.  He contends that he is 
unemployable as a result of his service-connected anxiety 
neurosis and post traumatic stress disorder.  He asserts that 
the medications that he takes for his service-connected post 
traumatic stress disorder and anxiety neurosis have rendered 
him unable to obtain or retain employment.  The veteran 
contends that he last worked in 1983 for the post office.  He 
states that he had to leave that job and other jobs due to 
his service-connected psychiatric disorder.  

The evidence of record establishes that the veteran obtained 
a GED and completed one year at a community college.  He also 
attended approximately one year of culinary school.  After 
service, he worked for a car rental business, as a salesman, 
and as a clerk for two governmental agencies.  A March 1997 
psychosocial report indicates that the veteran reported that 
his last and longest job ended in 1983, when he was a postal 
worker for three years.  The evidence of record establishes 
that the veteran has not been gainfully employed since that 
time.  

The Board finds that the evidence of record does not 
establish that the veteran's service-connected neurosis and 
post traumatic stress disorder renders the veteran unable to 
secure or follow a substantially gainful occupation.  The 
Board finds that the probative and persuasive medical 
evidence of record establishes that the veteran's service-
connected anxiety neurosis and post traumatic stress causes 
moderate occupational impairment and the medication improves 
the symptoms.   

The veteran underwent a VA examination in October 1998 and 
the Board finds this examination report to be very probative.  
The October 1998 VA psychiatric examination report indicates 
that the veteran had been treated in the past with Haldol and 
Desyrel.  Examination revealed that the veteran's speech was 
relevant, coherent, and logical.  He was oriented times three 
and there were no deficits in memory of recent or remote 
events.  He abstracted proverbs adequately.  Affect was 
somewhat bland but appropriate.  The veteran's fund of 
knowledge was adequate.  The Axis I diagnosis was post 
traumatic stress disorder and history of poly-substance 
abuse.  The Axis II diagnosis was antisocial personality 
disorder.  His current Global Assessment of Functioning (GAF) 
score was 60; the GAF score for the past year was 60.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  As noted above, the October 1998 VA 
examination report indicates that the veteran's GAF score was 
60, which reflects moderate difficulty in occupational 
functioning.  

The Board finds the October 1998 VA examination report to be 
highly probative,.  The veteran was examined by an expert who 
considered the veteran's prior medical history, including his 
history of substance abuse.  Furthermore, the examination 
findings are supported by evidence of record. 

VA hospitalization records, dated in May 1994, indicate that 
the veteran was not competent, but he was employable.  The 
discharge diagnoses were polysubstance abuse and psychosis, 
not otherwise specified.  There is no indication that the 
veteran was treated for post traumatic stress disorder or 
anxiety neurosis.  The hospitalization records indicate that 
the veteran was admitted voluntarily from the emergency room 
with complaints of hearing voices and feeling suicidal.  He 
had complaints of flashbacks and complained of homicidal and 
suicidal ideation.  The veteran also reported that he had 
been engaging in the use of crack cocaine and he admitted to 
some alcohol intake.  Drug testing was positive for cocaine.  
He was started on Haldol for thought disorder and paranoid 
delusions.  It was later determined that the veteran was 
guilty of grand theft auto and he had actually missed a court 
date, which was the date he presented to the hospital.  It 
was noted that upon discharge, the veteran was not competent 
to handle his funds and he was employable.   

Treatment records from a correctional institute, dated from 
May 1994 to July 1994, indicate that the veteran was 
prescribed medication.  A July 1994 treatment record 
indicates that the veteran was stable.  

An April 1996 psychiatric assessment, for a correctional 
institute, indicates that the veteran reported that his post 
traumatic stress disorder symptoms were infrequent and were 
helped by medication.  The psychiatric assessment indicates 
that the veteran reported having infrequent flashbacks from 
Vietnam; he has not had any in a few weeks.  He stated that 
medication helped his sleep and flashbacks.  The veteran 
denied having hallucinations, suicide attempts, delirium 
tremens, or manic episodes.  Mental status examination 
revealed that the veteran was oriented and organized.  A 
psychosis was not observed.  His mood and affect was pleasant 
but flat when he talked about flashbacks.  He denied having 
suicidal or homicidal ideation.  The diagnosis was post 
traumatic stress disorder, no acute exacerbation.  

Treatment records from a correctional institute, dated from 
April 1996 to February 1997, indicate that the veteran 
continued a regimen of medication and was stable.  A February 
1997 treatment record indicates that the veteran had no side 
effects from the medication.  

An addiction center evaluation interview, dated in March 
1997, indicates mental status examination revealed that the 
veteran did not appear to have any gross neurological or 
physical abnormalities.  He was well-groomed and dressed.  
Affect was somewhat blunted, with a stable mood state.  He 
denied ideas of suicide or homicide and auditory or visual 
hallucinations.  No delusions were elicited.  Thought 
processes were goal directed, with no bizarre thought 
content.  Intelligence appeared to be within average range 
with a fair general fund of information.  Ability to count 
and calculate was good.  Judgment in a hypothetical setting 
was good.  Insight into his problems was good.  The Axis I 
diagnosis was alcohol dependence, cocaine dependence, and 
post traumatic stress disorder.  His current GAF was 45 and 
his GAF for the past year was 65.  

A March 1997 psychosocial report from an addiction center 
indicates that the veteran denied having current post 
traumatic stress disorder symptoms because his medications 
were working.  The veteran indicated that he did have post 
traumatic stress disorder and he had intrusive thoughts of 
his traumatic experiences.  He reported having nightmares and 
flashbacks, which were intermittent and he tried to suppress 
them.  He had a rather restricted affect.  He indicated that 
he received medication while in jail and stated that it was 
helpful.  Mental status examination revealed that the veteran 
was casually and appropriately dressed.  His affect was 
restricted.  The veteran denied any current anxiety because 
he believed his medications were working well.  He denied any 
depression.  His speech was clear and coherent.  He denied 
any bizarre thoughts, hallucinations, obsessions or 
compulsions, delusions, or thoughts to harm self or others at 
the present time.  He indicated that he had tactile and 
visual hallucinations when he used crack.  He also indicated 
that he had delusions when on drugs.  His general fund of 
knowledge and memory was good.  His concentration seemed 
good.  His judgment seemed good.  The examiner concluded that 
the veteran met the criteria for cocaine dependence, alcohol 
dependence, and cannabis dependence.  It was noted that the 
veteran had given up social, occupational, and recreational 
activities and continued his substance abuse despite negative 
consequences.  The examiner also indicated that the veteran 
met the criteria for post traumatic stress disorder based 
upon his having experienced very traumatic events and he 
stated that he had intrusive recollections of the traumas, 
nightmares, and flashbacks.  He demonstrated restricted 
affect and he avoided thoughts of the experiences and avoided 
people.  The diagnosis was cocaine dependence, polysubstance 
dependence by history, and post traumatic stress disorder.  

The evidence of record indicates that the veteran had 
undergone VA psychiatric and psychological examinations in 
December 1994.  A December 1994 VA psychiatric examination 
report indicates that he reported that he was not in any 
active treatment at that time.  He has been taking Haldol 
since 1994.  Mental status examination revealed that the 
veteran was cooperative and he made good eye contact.  His 
speech was at a normal rate, relevant, and coherent.  His 
affect was blunted and his mood appeared somewhat sad.  He 
denied suicidal or homicidal ideation or any symptoms 
consistent with psychosis.  The veteran was oriented times 
three.  His ability to abstract was somewhat concrete and his 
social judgment was somewhat impaired.  The assessment was 
post traumatic stress disorder, severe.  He appeared 
competent for VA purposes.  

A December 1994 VA psychological examination report indicates 
that the veteran stated that he wanted medication to stop him 
from hearing and seeing things.  He indicated that he had 
blackouts, during which he attacked family members.  During 
the clinical interview, the veteran stated that he 
persistently re-experienced combat episodes in dreams and 
flashbacks (usually at night).  He was distressed at 
reminders of these events.  He avoided stimuli associated 
with combat or war.  He had a decreased interest in 
significant activities and increased feelings of detachment.  
The veteran had persistent symptoms of arousal, including 
insomnia, outburst of anger, hypervigilence, and physiologic 
reactivity.  The psychologist stated that although the 
veteran's cognitive abilities remained intact, his post 
traumatic stress disorder (with a periodic exacerbation of 
symptoms), rendered the veteran incapable of consistently 
managing his personal and financial affairs.  The diagnosis 
was post traumatic stress disorder.   

The Board notes that the December 1994 VA psychiatric 
examination determined that the veteran's symptoms were 
severe.  The Board points out that there was no indication in 
the examination report that the veteran was unemployable.  
The VA psychological examination report indicates that the 
veteran was incapable of consistently managing his personal 
and financial affairs due to the post traumatic stress 
disorder.  This examination report did not indicate whether 
the veteran's substance abuse affected his ability to manage 
his affairs.  The Board finds that these examination reports 
have limited probative value, since the examiners did not 
address the veteran's long history of substance abuse, which 
the evidence of record shows, causes considerable impairment 
in the veteran's ability to obtain or retain employment.  As 
noted above, the May 1994 hospitalization records reflect a 
diagnosis of polysubstance abuse and psychosis, not otherwise 
specified.  Drug testing was positive for cocaine.  It is not 
clear if the veteran was still abusing substances in December 
1994, when these examinations were performed.  Thus, the 
Board finds these medical opinions to have limited probative 
value.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The veteran also asserts that he is precluded from securing 
or following a substantially gainful occupation due to the 
side effects of the medication that he takes for his service-
connected post traumatic stress disorder.  The Board points 
out that the veteran has not submitted any medical evidence 
to support this contention.  In fact, as discussed above, the 
veteran has reported that the medication has helped to 
control his post traumatic stress disorder symptoms.  A 
treatment record from a correctional institute, dated in 
February 1997, indicates that that the veteran had no side 
effects from the medications and he was stable.  

The Board also points out that probative and persuasive 
evidence of record establishes that the veteran has not 
secured or followed substantially gainful employment for the 
past 12 years due to polysubstance abuse and incarceration 
due to convictions for various crimes.  The evidence of 
record shows that the veteran became unemployable when his 
drug use escalated in the mid 1980's.  The evidence of record 
further shows that the veteran has been incarcerated on 
numerous occasions.  He was incarcerated in January 1994, May 
1994 to August 1994, and July 1996 to February 1997.  He has 
currently been incarcerated since October 1997.  He is 
expected to be released in March 2001.  The veteran has 
reported that his arrests began in 1984, when he started to 
use crack cocaine.  He indicated that he has been arrested 
for shoplifting, stolen vehicles, possession, and loitering; 
he has been arrested twenty or more times for driving with a 
suspended license.  

The Board further points out that there is evidence of record 
which establishes that the veteran left the postal worker 
position because he did not want to work long hours, not 
because of his post traumatic stress disorder or the anxiety 
neurosis.  An April 1984 VA examination report indicates that 
the veteran reported that he had been working for a federal 
agency for the past two months.  Prior to that, he worked for 
the post office.  He indicated that the post office wanted 
him to work 60 hours a week and he could not do that.  The 
Board finds the April 1984 VA examination report to be highly 
probative, since this record, with the veteran's statements, 
was made contemporaneous to the time the veteran left the 
postal worker position, as opposed to being made twenty years 
later.  

The Board finds that the veteran's other service-connected 
disabilities are not particularly disabling from an 
industrial standpoint.  Review of the record reveals that 
prior to December 1, 1999, service connection was in effect 
for shrapnel wound to the right leg with retained foreign 
body which was 10 percent disabling from July 2, 1973; 
pulmonary tuberculosis moderately advanced, inactive, which 
was 10 percent disabling from January 19, 1977; shell 
fragment wound to the soft tissue of the skull which was zero 
percent disabling from July 2, 1973; and post-concussion with 
headaches which was zero percent disabling from November 4, 
1975.  The Board notes that these disabilities have been 
stable for almost 20 years.  There is no medical evidence of 
record which shows that the veteran has sought medical 
treatment for these disabilities or that such disabilities 
preclude him from securing or following substantially gainful 
employment.  The Board points out that the May 1994 VA 
hospitalization records indicated that the physical 
examination of the veteran, except for his teeth, was 
unremarkable.  A March 1997 addiction center evaluation 
indicates that the veteran denied having any serious medical 
or surgical illness, other than treatment for tuberculosis in 
1970.  The Board notes that the medical evidence of record 
establishes that the veteran's tuberculosis was currently 
inactive.  

In light of these medical findings, the Board concludes that 
the veteran is capable of some sort of gainful employment, 
such as a clerk, when considering only his service-connected 
disabilities.  The evidence of record shows that the 
veteran's post traumatic stress disorder and anxiety neurosis 
causes moderate occupational impairment and his symptoms 
improve with medication.  The evidence of record shows that 
the veteran has a GED and one year of college education.  He 
also has work experience as a clerk, postal worker, and 
salesman.  There is no medical evidence of record which 
establishes that his service-connected disabilities preclude 
him from securing or following all forms of employment.  The 
evidence of record establishes that the veteran has been 
precluded from employment since the mid 1980's due to 
polysubstance abuse and incarceration.  On longitudinal 
review of the pertinent evidence of record, the Board does 
not find that the veteran's service-connected disabilities 
prevent all forms of substantially gainful employment for 
which he is qualified.  Therefore, the veteran's claim for 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a). 

Entitlement to a total rating after December 1, 1999

Effective December 1, 1999, the veteran's service-connected 
disabilities included anxiety neurosis and post traumatic 
stress disorder which is 50 percent disabling from April 19, 
1993; shrapnel wound to the right leg with retained foreign 
body which is 10 percent disabling from July 2, 1973; 
pulmonary tuberculosis moderately advanced, inactive, which 
is 10 percent disabling from January 19, 1977; shell fragment 
wound to the soft tissue of the skull which is zero percent 
disabling from July 2, 1973, and post-concussion with 
headaches which is zero percent disabling from November 4, 
1975.  The veteran's combined disability evaluation was 60 
percent, effective December 1, 1999.  

Since December 1, 1999, the threshold requirements, set forth 
in 38 C.F.R. § 4.16(a), have not been met.  Since the veteran 
has not met the percentage requirements set forth in 38 
C.F.R. § 4.16(a), the Board will proceed with consideration 
of entitlement to an extraschedular evaluation under the 
provisions of 38 C.F.R. § 4.16(b).  

38 C.F.R. § 4.16(b) states that rating boards should submit 
to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board, in accordance with 38 
C.F.R. § 4.16(b), will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
education and vocational attainment and all other factors 
having a bearing on the issue.  An extraschedular evaluation 
may be approved provided the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1) 
(1999).  

As noted above, the veteran asserts that he is unemployable 
due to his service-connected post traumatic stress disorder 
and anxiety neurosis.  Review of the record reveals that in 
August 1999, the RO reduced the disability evaluation for 
post traumatic stress disorder and anxiety neurosis from 70 
percent to 50 percent effective December 1, 1999.  The 
service-connected post traumatic stress disorder and anxiety 
neurosis anxiety neurosis is rated under the provisions of 
Diagnostic Code 9411, post traumatic stress disorder.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
The RO assigned a 50 percent evaluation to the service-
connected post traumatic stress disorder and anxiety neurosis 
based upon medical evidence which establishes that this 
disorder had improved.  As discussed above, the veteran 
underwent a VA examination in October 1998.  Examination 
revealed that the veteran's speech was relevant, coherent, 
and logical.  He was oriented times three and there were no 
deficits in memory of recent or remote events.  He abstracted 
proverbs adequately.  Affect was somewhat bland but 
appropriate.  The veteran's fund of knowledge was adequate.  
The Axis I diagnosis was post traumatic stress disorder and 
history of poly-substance abuse.  The veteran's current GAF 
score and his GAF score for the past year was 60.  Additional 
medical evidence of record establishes that the veteran's 
post traumatic stress disorder symptoms were intermittent and 
that such symptoms improved with medication.  The RO 
determined that the 50 percent evaluation adequately 
compensated the veteran for his impairment due to post 
traumatic stress disorder and anxiety neurosis, and the RO 
did not submit the veteran's case submission to the Director 
of the Compensation and Pension Service for extraschedular 
consideration.

Service connection is also in effect for shrapnel wound to 
the right leg with retained foreign body.  A 10 percent 
evaluation is assigned effective July 2, 1973, under 
Diagnostic Code 5312, injury to muscle group XII.  38 C.F.R. 
§ 4.73, Diagnostic Code 5312 (1999).  Service connection is 
also in effect for pulmonary tuberculosis moderately 
advanced, inactive.  A 10 percent evaluation is assigned 
effective January 19, 1977 under Diagnostic Code 6731, 
tuberculosis, pulmonary, chronic, inactive.  38 C.F.R. 
§ 4.97, Diagnostic Code 6731 (1999).  Service connection is 
in effect for shell fragment wound to the soft tissue of the 
skull and a zero percent evaluation is assigned effective 
July 2, 1973 under Diagnostic Code 5296.  38 C.F.R. § 4.72, 
Diagnostic Code 5296 (1999).  Service connection is also in 
effect for post-concussion with headaches and a zero percent 
evaluation is assigned under Diagnostic Code 8045, brain 
disease due to trauma.  38 C.F.R. § 4.124a, Diagnostic Code 
8045 (1999).  

The RO's failure to submit the case to the Director of the 
Compensation and Pension Service for extraschedular 
consideration is reasonable because there are no exceptional 
factors or circumstances associated with the veteran's 
disablement.  

There is no evidence showing that the veteran's service-
connected psychiatric and physical disabilities markedly 
interfere with his ability to be employed other than that 
contemplated within the schedular standards.  There is no 
evidence of record showing that the veteran's service-
connected disabilities present an unusual or exceptional 
disability picture or require frequent periods of 
hospitalization.  The medical evidence of record shows that 
the veteran's psychiatric symptoms improved with medication.  
His physical disabilities are not particularly disabling from 
an industrial standpoint.  In fact, the medical evidence 
establishes that his service-connected physical disabilities 
have been stable for over twenty years.  There is no evidence 
that the veteran has been recently treated or hospitalized 
for such disability and the veteran does not allege 
otherwise.  Thus, the Board concludes that the veteran is 
ineligible for an extraschedular consideration of these 
service-connected disabilities in accordance with 38 
C.F.R. § 4.16(b).

Therefore, the veteran's claim for entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities is denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.340, 3.341, 4.16(a). 


ORDER

Entitlement to a total disability rating based upon 
individual unemployability is denied.   


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

